Exhibit 10.10













THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.




Original Issue Date: August 5, 2010




$884,000







NOTE DUE AUGUST 5, 2013




THIS NOTE of Radiant Oil & Gas, Inc., a Nevada corporation, having a principal
place of business at 9700 Richmond Avenue, Suite 124, Houston, Texas 77042 (the
“Company”), designated as its 4% Note, due August 5, 2013 (the “Note”).




FOR VALUE RECEIVED, the Company promises to pay to John M. Jurasin. or its
registered assigns (the “Holder”), the principal sum of $884,000 on August 5,
2013, unless prepaid in connection with a New Financing as set forth in Section
10 (the “Maturity Date”), and to pay accrued interest to the Holder upon the
Maturity Date on the outstanding principal amount of this Note at the rate of 4%
per annum, payable in cash.




Section 1.

This Note is exchangeable for an equal aggregate principal amount of Notes of
different authorized denominations, as requested by the Holder surrendering the
same.  No service charge will be made for such registration of transfer or
exchange.




Section 2.

This Note may be transferred or exchanged only in compliance with applicable
federal and state securities laws and regulations.  Prior to due presentment to
the Company for transfer of this Note, the Company and any agent of the Company
may treat the Person in whose name this Note is duly registered on the Note
register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Note is overdue, and
neither the Company nor any such agent shall be affected by notice to the
contrary.




Section 3.

Events of Default.




(a)

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):




(i)

any default in the payment of the principal amount of this Note when the same
shall become due and payable, either at Maturity or by acceleration or
otherwise; or




(ii)

default shall be made in the payment of interest on this Note when the same
becomes due and payable and the default continues for a period of five (5)
 business days; or




(iii)

the Company shall fail to observe or perform any other covenant or agreement
contained in this Note which failure is not cured, if possible to cure, within
10 calendar days after written notice of such default is sent by the Holder or
by any other holder to the Company; or











--------------------------------------------------------------------------------







(iv)

the Company shall commence, or there shall be commenced against the Company a
case under any applicable bankruptcy or insolvency laws as now or hereafter in
effect or any successor thereto, or the Company commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or there is commenced
against the Company any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or the Company is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company  suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Company makes
a general assignment for the benefit of creditors; or the Company shall fail to
pay, or shall state that it is unable to pay, or shall be unable to pay, its
debts generally as they become due; or the Company; or any corporate or other
action is taken by the Company or any subsidiary thereof for the purpose of
effecting any of the foregoing.




(b)

If any Event of Default occurs, the full principal amount of this Note, together
with interest and other amounts owing in respect thereof, to the date of
acceleration shall become immediately due and payable in cash.Commencing upon an
Event of Default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at the rate of 18% per annum, or such
lower maximum amount of interest permitted to be charged under applicable law.
 The Holder need not provide and the Company hereby waives any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
 Such declaration may be rescinded and annulled by Holder at any time prior to
payment hereunder and the Holder shall have all rights as a Note holder until
such time, if any, as the full payment under this Section shall have been
received by it.  No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.




Section 4.

This Note is a direct obligation of the Company, and the obligation of the
Company to repay this Note is absolute and unconditional, but is expressly
subordinated to all currently outstanding secured indebtedness of the Company
outstanding on the date hereof. Holder is assuming by virtue of such
subordination and Holder’s further agreement evidenced hereby that no recourse
shall be had for the payment of the principal of, or interest on the Note, or
for any claim based hereon, or otherwise in respect hereof, against any
shareholder, officer or director, as such, past, present or future, of the
Company, its subsidiaries or any successor corporation, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise, all such liability being, by the express terms hereof and
as part of the consideration for the repayment terms here or hereof, expressly
waived and released .




Section 5 .  Interest on the amount advanced will accrue on this Note until the
Maturity Date at the rate of four percent (4% per annum), and be payable on the
Maturity Date. If any portion of this Note is outstanding on the Maturity Date,
interest at the rate of eighteen percent (18%) per annum or the highest rate
allowed by law, whichever is lower, shall accrue on the outstanding principal of
this Note from the Maturity Date to and including the date of payment by the
Company.  All past due interest shall accrue on a daily basis and shall be
payable in cash. The Holder may demand payment of all or any part of this Note,
together with accrued interest, if any, and any other amounts due hereunder, as
of the Maturity Date or any date thereafter.




Section 6.   No Security Interest Granted .  This Note shall be an unsecured
obligation of the Company.




Section 7.

 Any payment made by the Company to the Holder, on account of this Note shall be
applied in the following order of priority: (i) first, to any amounts other than
principal and accrued interest, if any, hereunder, (ii) second, to accrued
interest, if any, through and including the date of payment, and (iv) then, to
principal of the Note.




Section 8.

The outstanding principal of the loan evidenced by this Note may be prepaid
without penalty at any time.




Section 9 .

The term “Maturity Date” means the earliest of (i) August 5, 2013, (ii) the
accelerated Maturity Date applicable in the case of any uncured Event of Default
prior to Maturity, or (iii) New Financing Date.  




Section 10 .

The term “New Financing Date” means the third business day after the date on
which the Company closes any equity financing (“New Financing”) in which the
Company receives gross proceeds of over Ten Million Dollars ($10,000,000) or
more from a financing that closes on or after the date hereof. All such gross
proceeds are determined before deduction of any fees or other expenses or
disbursements of any kind in connection with the relevant transaction, offering
or placement of securities.  




Section 11 .

Reserved.    





2




--------------------------------------------------------------------------------







Section 1 2 .

This Note shall be governed by and interpreted in accordance with the laws of
the State of Texas for contracts to be wholly performed in such state and
without giving effect to the principles thereof regarding the conflict of laws.
Each of the parties consents to the exclusive jurisdiction of the state courts
of the State of Texas located in Harris County and and the United States
District Court for the Southern District of Texas in connection with any dispute
arising under this Agreement and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non convenes, to
the bringing of any such proceeding in such jurisdictions. To the extent
determined by such court, the Company shall reimburse the Holder for any
reasonable legal fees and disbursements incurred by the Holder in enforcement of
or protection of any of its rights under this Note. The Company and the Holder
hereby waive a trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other in respect of any matter
arising out of or in connection with this Agreement or the Note




Section 13 .

Any and all notices or other communications or deliveries to be provided by the
Holder hereunder, including, without limitation, any notice of conversion, shall
be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service, addressed to the Company, at the address
set forth above or such other address or facsimile number as the Company may
specify for such purposes by notice to the Holder delivered in accordance with
this Section.  Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile telephone number or address of Holder
appearing on the books of the Company, or if no such facsimile telephone number
or address appears, at the principal place of business of the Holder.  Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 5:30 p.m. Houston, Texas time), (ii) the date
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section later than
5:30 p.m. ( Houston, Texas time) on any date and earlier than 11:59 p.m. ( Texas
time) on such date, (iii) the second Business Day following the date of mailing,
if sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given. Whenever any
payment or other obligation hereunder shall be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day.




Section 14.

If this Note shall be mutilated, lost, stolen or destroyed, the Company shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated Note, or in lieu of or in substitution for a lost, stolen or destroyed
Note, a new Note for the principal amount of this Note so mutilated, lost,
stolen or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Note, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.




Section 15.

If any provision of this Note is invalid, illegal or unenforceable, the balance
of this Note shall remain in effect, and if any provision is inapplicable to any
person or circumstance, it shall nevertheless remain applicable to all other
persons and circumstances.  If it shall be found that any interest or other
amount deemed interest due hereunder violates applicable laws governing usury,
the applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum permitted rate of interest.  The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or interest on
this Note as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this
indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefits or advantage of any such law, and covenants that
it will not, by resort to any such law, hinder, delay or impeded the execution
of any power herein granted to the Holder, but will suffer and permit the
execution of every such as though no such law has been enacted.







IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.




RADIANT OIL & GAS, INC.







By: /s/ Brian Rodriguez     

Name: Brian E. Rodriguez

Title:  Director





3


